 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes of collective bargaining within the meaning of Section 9(b)of the Act :All production and maintenance employees of the Employer, exclud-ing office clerical and professional employees, guards, and supervisorsas defined in the National Labor Relations Act, as amended.5.We have considered the Regional Director's reports and the ex-ceptions thereto, and hereby adopt the findings and recommendationsof the Regional Director.'Accordingly, we shall set aside the election and direct that a newelection be held.[The Board set aside the election conducted herein on September24, 1963.][Text of Direction of Second Election omitted from publication.]IIn its exceptions to the supplemental report the Employer objects to the RegionalDirector's action in treating the exceptions to his first report as a "motion for reconsidera-tion "The Employer contends that the Board should have passed upon its exceptions tothe first report and ordered a hearing on the factual issues raised.We find no merit inthis contention.The Regional Director in effect decided to supplement his considerationof objection No 1 before the Board passed upon his recommendations,and no prejudiceis shown to have resulted therefrom,as the Employer has had opportunity to file excep-tions to the supplemental report.The Employer contends that the Regional Directorerred in concluding that, because the Employer had no established plan for periodic ormerit wage increases,the wage adjustments granted to five employees 12 days before theelection were given to influence the resultsIn support of this contention it alleges thatFreund, the Employer's new plant manager,had announced to employees at the time heassumed his duties on May 2, 1963,that a survey of the wage structure would be under-taken in order to correct any wage inequities,that the employees knew this survey wasin progress,and that by the nature of the survey wage adjustments would not be effectu-ated according to a regular or periodic plan.However,in our opinion,because of theflexibility of thesurveyand the absence of an explanation of why the increases weregranted before instead of after the election,we do not believe that the Employer hassatisfied the burden of showing that the granting of the increases was timed for reasonsother than to influence the election results.SeeGlosser Bros.,I11c,120 NLRB 965,966-967.DetroitMailers Union No. 4, International Mailers UnionandDetroit Gravure Corporation.Case No. 7-CD-92.March 3,1964DECISION AND DETERMINATION' OF DISPUTEThis is a proceeding under Section 10(k) of the Act following acharge filed by Detroit Gravure Corporation, herein called the Em-ployer, alleging that Detroit Mailers Union No. 4, InternationalMailersUnion, herein, called theMailers, had violated Section8(b) (4) (D), by threatening, coercing, or restraining the Employerfor purposes of compelling it toassigncertain work to employeesrepresented by the Mailers, rather than to employees represented byDetroit Paper Handlers' and Plate Handlers' Union No. 10, Inter-146 NLRB No. 23. DETROIT MAILERS UNION 4,` INT'L MAILERS UNION227national Printing Pressmen and Assistants' Union of North America,AFL-CIO, herein called the Paper Handlers.Pursuant to notice,a hearing was held before Hearing Officer Brian S. Ahearn on Sep-tember 9 and 10, 1963, at which all parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing upon the issues.The rulings by the Hear-ing Officer made at the hearing are free from prejudicial error andare hereby affirmed.Briefs were filed by the Employer and the,Mailers.Upon the entire record in this proceeding, the Board 1makes the following findings :1.The business of the EmployerThe Employer is a Michigan corporation with its principaloffice and place of business in Detroit, Michigan. It is engaged inrotogravure printing, photoengraving, and related operations.Dur-ing the calendar year 1962 the Employer, in the course and conduct ofits business operations, purchased and received directly from sup-pliers in States other than Michigan newsprint and other printingsupplies valued in excess of $50,000.The parties stipulated and wefind that the Employer is engaged in commerce within the meaningof the Act and it will effectuate the policies of the Act to assertjurisdiction herein.2.The labor organization involvedThe parties stipulated, and we find, that Detroit Mailers UnionNo. 4, International Mailers Union and Detroit Paper Handlers'and Plate Handlers' Union No. 10, International Printing Pressmenand Assistants' Union of North America, AFL-CIO, are labor organ-izations within the meaning of the Act.3.The disputeA. The basic factsThe Employer does rotogravure printing and produces newspaper'supplements, magazines, inserts, and catalogues.In its normal op-eration, rolls of paper weighing upwards of 2 tons are brought into theplant by the Paper Handlers sand delivered to the presses, where thepressmen put the rolls in place on the press.As the printed papercomes off the press it is cut and folded into booklets.The bookletsare taken by a "flyboy" and stacked on wooden-skids or pallets. Thenthe function of the Mailers begins.They secure the booklets to the1Pursuant to the provisions of Section 3(b) of the Act,the Board.has delegated itspowers in connection with this case to a three-member panel'[Members Leedom,Brown,and Jenkins]. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDskids with metal bands, tag or label the bound stacks, move the boundskids from the pressroom with a forklift, and store and ultimatelyship the bound stacks to Gravure's customers.In April 1963, Gravure started a new process to supplement itsexisting operations.In this new process only the work of the Mail-ers is altered.Thus the rolls of newsprint are delivered to the pressesin the same manner by the Paper Handlers and the actual printingoperation is the same.However, instead of being cut, folded, andbundled, the printed newsprint is rolled up again on a new machine(rewinder) placed at the end of the press.Further, the roll hasprinting only on one side, or on only a portion ofa side.This roll,called "preprint," is a finished product as far as Gravure is con-cerned, in that Gravure does no more printing on it.But the rollhas blank space, and this space is utilized by newspapers, which printadditional material on the roll, doing this by running the roll throughtheir presses just as they do with' their other newsprint rolls.Theroll of preprint is "decored" 2 at the end of its run by a pressman.At this point, the new operation now in dispute starts.After decor-ing, the roll of preprint is rolled onto a low dolly or shuttle cart andthen wheeled down a 40-foot track which is slightly inclined so theheavy roll can be pushed with a minimum of effort. Then the rollis pushed off the cart and onto a wrapping ramp.Wrapping paperis first laid out with its forward edge glued.The preprint roll isrolled onto the wrapping paper, and since the glue on the wrappingpaper sticks to the roll, the roll is wrapped as it revolves over thewrapping paper.The ends of the wrapping paper, which extend 5inches, beyond the end of the roll, are then crimped or folded tightlyagainst the end of the roll.After crimping, the roll is rolled man-ually to the "header," a large clamping device which secures a gluedpaper disc to the crimped end of the roll of preprint.The wrappedpreprint is then rolled manually 20 feet to the "lowerater," an eleva-tor designed specifically to handle rolls of newsprint.Labels arethen affixed and the roll is lowered to the floor below where it iseither stored or shipped.The decision to begin the preprint operation was made in 1961, andthe machinery was ordered and installation commenced in 1962.OnJanuary 11, 1962, the Employer and the Paper Handlers executeda manning agreement giving the disputed work to the Paper Handlers,and this agreement was subsequently incorporated in their mostrecent contract.Experimental use of the new process commenced inApril 1963 with full usage planned for September 1963.Employeescurrently assigned the work underwent a 5-day training period to,learn how to use the new equipment as well as the labeling procedure.The training program was conducted by employees of a paper mill.2 The pressman removes the iron rod onto which the paper web is rolled. DETROIT MAILERS UNION 4, INT'L MAILERS UNION229'Respondent Mailers was certified in 1958 in a unit 3 which included"All employees doing work appertaining to mailing, such as address-ing, tagging, stamping, labeling, bundling, or wrapping...."The-Paper Handlers was never certified.The Mailers' contract contains a jurisdictional clause which in partcovers "Work appertaining to mailing : such as addressing, tagging,.stamping, labeling, bundling or wrapping...." and its constitu-tion contains similar jurisdictional language.The Paper Handlers' contract states that "Employees shall do such.work as is designated by the Employer either in connection withthe handling of paper, press-room supplies and/or plates, at the pub-lishing plants where they are employed, or any designated work inconnection with the handling of paper and supplies." Its constitu-tion provides that "Paper Handlers shall have jurisdiction over alloperations of paper handling in terminals, warehouses, storehouses,.warerooms and press-rooms."B. Applicability of the statuteBefore the Board proceeds with a determination of dispute pursuantto Section 10(k) of the Act, it must be satisfied that there is reason-able cause to believe that Section 8(b) (4) (D) has been violated.Upon the Employer's assignment of the disputed work to the Paper-Handlers, the Respondent informed the Employer by letter that "theinstant such disputed work is performed by any individual not amember . . . of this local union, we shall establish a picket line .. .advertising the fact that you have given our work to others. . .Respondent admits it sent this letter in order to force and requirethe Employer to assign the disputed work to its members rather-than to members of the Paper Handlers.After receiving this noti-fication, the Employer filed charges against the Mailers alleging aviolation of Section 8(b) (4) (ii) (D).On the basis of the foregoing conduct and the entire record, wefind that there is reasonable cause to believe that a violation of Sec-tion 8(b) (4) (ii) (D) has occurred and that the dispute is properly-before the Board for determination under Section 10(k) of the Act.C. Contentions of the partiesRespondent's basic contention is that the work in dispute is clearly-part of its wrapping, labelling, and shipping function, though it iswrapping, labeling, and shipping of heavy rolls rather than of-bundles.Respondent contends that the job of moving and handlingthe preprint requires no particular skill or judgment, and that what-ever skills are necessary can be easily and quickly learned.Re--8American PubZi8hing Corporation,121 NLRB 115, 123. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent further contends that its certification and contract give itjurisdiction over labeling,and wrapping without regard to whetheror not the items to be wrapped and labeled are bundles or rolls. In-dustry practice, according to Respondent, is that paper handlers feedthe press and mailers take from the press, and that the disputedwork is, in effect, taking from the press.Because the Employer as-signed the disputed work to the Paper Handlers without first notify-ing the Respondent, the Respondent asserts that Gravure was actingin bad faith and the resulting assignment was improper.Finally,Respondent contends that either union can perform the disputed workwith equal efficiency.Paper Handlers contends that it should perform the entire operationbecause (1) its contract gives it general jurisdiction, and the manningagreement gives it specific jurisdiction; (2) trade practice is such thatpaper handlers normally handle rolls of paper both in the industryand at Gravure; (3) the job of paper handling requires a higher de-gree of skill in order to do an efficient job, minimize damage to the ex-pensive rolls of paper and maintain safety standards; and (4) in itsview, the disputed work is essentially -a paper-handling function re-quiring paper-handling skills and tools.The Employer contends that it exercised its management preroga-tive to assign the work,and that it violated no outstanding agreementin doing so. In its view, economy and efficiency of operation, aswell as company and industry practice, dictate that the paper han-dlers,who possess the requisite skills, do the work.The Employerpoints out that the Mailers' certification does not mention the wrap-ping of rolls of paper, and that the Mailers' contract specificallyprovides that the Mailers' jurisdiction shall not be expanded-i.e., toinclude paper-handling functions.Finally, the Company contendsthat under its contract with the Paper Handlers that union has juris-diction over the new work which is a paper-handling task, whiletheMailers, under its contract, has jurisdiction over the wrappingand labeling offoldedmaterial coming from the presses.Thus theCompany claims on the basis of the jurisdictional clause in the Mail-ers' contract that the Mailers has waived jurisdiction over any worktheMailers had not previously performed-and the Mailers hadnever wrapped or labeled rolls of newsprint.D. Merits of the disputeWhile it appears that the portion of the preprint operation in dis-pute presents a paper roll handling problem, it also involves thewrapping and labeling function. It thus combines come functionsof both mailers and paper handlers.The specific preprint operationwas learned inn 5-day training program. DETROIT MAILERS UNION 4, INT'L MAILERS UNION231The Paper Handlers claims that theirs is a skill which requiresyears of training and experience.However, therea is record evidenceto show that the so-called skill involved in handling rolls of paperis relatively simple and easily earned.The Mailers' contention thatthey can easily learn how to handle these rolls appears to be welltaken.Further, there 'is evidence that the mailers do handle largerolls of paper, though it is wrapping and not newsprint.Thus theskills involved do not weigh heavily in favor of either union.Only the Mailers has been certified.Although the particular workin dispute did not exist at the time of its certification and -thereforeis not precisely described therein, it would appear that the certifica-tion was intended to establish the Mailers' right to represent a unitof employees engaged in all wrapping, labeling, and mailing func-tions.Furthermore, it is clear'that 'all these functions fall withinthe Mailers' jurisdiction.Company and industry practice, as a general rule, is that paperhandlers bring papers to the presses sand mailers take printed mate-rial from the- presses.Mailers do handle rolls of wrapping paper,but paper handlers have no occasion to wrap or label. There is evi-dence that at newspapers in Detroit, paper handlers handle the rollsof incoming preprint, just as they handle any other roll of newsprintbefore it goes on the press.There are conflicting claims in regard to 'an agreement between thedisputing unions.Respondent claims it agreed with the PaperHandlers that mailers would wrap and label and paper handlerswould ship the preprint, but that the Paper Handlers reneged. PaperHandlers claims it never entered into any such agreement.How-ever, the Employer was not present when the alleged oral agreementwas made nor did he agree to be bound thereby. Such purportedagreement, even if it did exist, would not be controlling here.4There are no awards of arbitrators, joint boards, AFL-CIO, orothers in evidence.The Employer stated on the record that it does not care whichunion gets the assignment, so long as only one union is chosen.Ac-cordingly, the fact of the Employer's assignment to the PaperHandlers and the claims that the efficiency of its operation wouldbe impaired if more than one employee were engaged in any of thesteps of preprint processing would appear to be of little or no im-portance as factors to be considered by the Board in making itsdetermination.Each of the competing unions claims that it,can dothe job efficiently.There is no evidence in the record to substantiate.the Employer's claim that it would be inefficient to split jurisdiction,but commonsense dictates that a job which requires only ,2 hours outof seven full-day shifts could probably best be done by only one man.AEngineered Buildang Specaaltie8,Inc.,144 NLRB 1279. M2 DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, should the very limited preprint production increase, asappears to be inevitable, the "efficiency" picture is certain to change,and on this aspect of the case the record is silent.The record is alsosilent as to what economies, if any, would be realized by the assign-ment of the disputed work to either of the unions.In the final analysis it appears that this dispute grew out of theEmployer's introduction of a new process which prepares its productin a different final form, albeit a form which now has a striking re-semblance to part of the "raw material" used in producing the prod-uct.Nevertheless, the wrapping, labeling, and shipping functionsmust still be performed on that product.Those functions have tradi-tionally been the functions of the employees of the Mailers unit.Accordingly, we shall determine the existing jurisdictional disputeby assigning the work of wrapping, labeling, and handling of pre-print to the bargaining unit currently represented by the Mailers.In making this determination, we are assigning the disputed work toemployees represented by the Mailers, but not to the Mailers or itsmembers.Our present determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis case, the Board makes the following determination of dispute,pursuant to Section 10 (k) of the Act :Employees classified as mailers, currently represented by DetroitMailers Union No. 4, International Mailers Union, are entitled to thework of wrapping, labeling, and handling of rolls of printed news-print known as preprint, from the point at which the preprint is de-cored to the point at which it is removed from the floor of the buildingand related duties at the Employer's plant located in Detroit,Michigan.Century Electric Company and Century Foundry CompanyandInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Petitioner.CasesNos.14-RC-4659 and 14-RC-4664.March 3, 1964DECISION ON REVIEW AND DIRECTION OFELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Hearing OfficerJoseph H. Solien. The Hearing Officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.146 NLRB No. 25.